EXHIBIT 10.7
AMENDED AND RESTATED SUPPLY AGREEMENT


THIS AMENDED AND RESTATED SUPPLY AGREEMENT (the "Agreement") dated as of May 4,
2010, by and between B. BRAUN MEDICAL INC., a Pennsylvania corporation having
offices at 824 Twelfth Avenue, Bethlehem, Pennsylvania 18018 ("B.Braun") and
DELCATH SYSTEMS, INC., a Delaware corporation, having offices at 810 Seventh
Avenue, Suite 3505, New York, NY 10019 (“Company”).


   BACKGROUND


Company desires to purchase from B.Braun and B.Braun desires to supply Company
as a general rule with at least eighty percent (80%) of its requirements of the
products described herein, and in return, Company desires to obtain from B.Braun
a confirmed, reliable supply of the Products described herein, under and subject
to the terms and conditions set forth in this Agreement.


B.Braun and Company previously entered into a Supply Agreement dated January 11,
2010 (the “Prior Agreement”).  The parties now desire to amend and restate the
Prior Agreement, and hereby agree and acknowledge that the Prior Agreement is of
no further force and effect.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements provided herein, the parties hereto, intending to be
legally bound hereby, agree as follows:


1.           Definitions.  When used in this Agreement, capitalized terms,
including their plural form, shall have the following meanings:


1.1 “Agreement” means this Agreement and all appendixes, exhibits and schedules
hereto, and all modifications, amendments and supplements hereof.


1.2  “Approved PMA” means the FDA approved PMA Application for and with respect
to the Product.


1.3 “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the policies and management of a person or
entity, whether by the ownership of stock, by contract or otherwise.


1.4 “Commercial Start Date” means the date on which Company shall have obtained
an Approved PMA and any other regulatory approvals necessary for Company’s
marketing and sale of the Product in the United States.


1.5 “Company Products” mean the Products and any and all products manufactured,
assembled, marketed, distributed or sold by Company that includes or
incorporates a Product therein.


1.6 “Contract Year” means each twelve (12) month period commencing on the
Commercial Start Date and each annual anniversary of this date, and ending one
day prior to the commencement of the succeeding Contract Year.


1.7 “Delivery Date” means the date on which the Products are available at
B.Braun’s manufacturing plant for shipment to Company.


1.8 “Product or Products” means, individually and collectively, the Products
listed on Appendix A hereto, as further described in the Specifications.


1.9 “Receipt Date” means the date on which Company receives the Products at
Company’s facility.


1.10 “Specifications” means the Product specifications attached to Appendix B
hereto, and hereby made a part of this Agreement, and any modifications,
amendments and supplements thereof and thereto.


2.           Manufacture and Supply of Product; Development Services.


2.1    During the term of this Agreement and any extension or renewal thereof,
commencing on the Commercial Start Date B.Braun shall manufacture and supply to
Company and Company shall purchase from B.Braun at least eighty percent (80%) of
its requirements of the Products.

 
1

--------------------------------------------------------------------------------

 
2.2      Company shall submit binding purchase orders for Products in accordance
with order lead times established by B.Braun prior to the Commercial Start Date
(but in no event shall the established lead times be longer than one hundred
twenty (120) days).  Company shall provide non-binding forecasts from time to
time upon request to assist B.Braun in production planning.  Each purchase order
shall specify the name, catalog number and quantities of each of the Products to
be purchased, the Delivery Dates and shipping instructions.  Orders placed for
each type of Product shall be in the minimum quantity per each requested
Delivery Date as provided in Appendix A of this Agreement.
 
2.3           B.Braun agrees to make commercially reasonable efforts to
manufacture the Products ordered by Company in accordance with Section 2.2 above
such that the Products are ready to be shipped upon the applicable Delivery
Dates.


2.4           [INTENTIONALLY LEFT BLANK]


2.5           If during any quarter, Company desires to increase its overall
requirements for any Product in excess of ten percent (10%) of its total
requirement for such Product during any of three immediately preceding quarters,
B.Braun shall be given, if needed, three (3) months lead time for the
acquisition of new or additional tooling, as the case may be, to satisfy the
increased demand.  B.Braun may charge Company for the cost and expenses of such
new or additional tooling; provided that, prior to incurring any such cost or
expense, B.Braun provides Company with an estimate of the cost of any such
tooling and obtains the prior written approval of Company for the acquisition
thereof.  If Company fails to approve the acquisition of such new tooling,
B.Braun may, but shall not be required to, satisfy the increased
demand.  Company agrees to purchase at least eighty percent (80%) of the amount
of its forecasted orders for the immediately succeeding quarterly forecasted
period.


3.           Product Specifications; Tooling; Etc.


3.1     Company represents, warrants and agrees that the Specifications for the
Products satisfy Company’s requirements for its intended use of the
Products.  If at any time during the term of this Agreement, Company desires to
modify the Specifications, Company shall have the right upon ninety (90) days
prior written notice to B.Braun, to modify or change the Specifications, subject
to B.Braun’s approval, which approval shall not be unreasonably withheld. Within
sixty (60) days of receipt by B.Braun of such notice, B.Braun shall notify
Company whether or not it can manufacture the Products according to the modified
Specifications, and if so, whether or not B.Braun would need (i) to adjust the
price of the Product to reflect any changes in the cost of raw materials, direct
labor and overhead that will result from such modification or change, and (ii)
to the extent necessary, extend the Delivery Dates for the Products.  If B.Braun
cannot manufacture the Products according to the modified Specifications, or if
B.Braun requests a price increase in excess of 20% and the Company does not
accept the adjusted Product price, or the Company does not accept the extension
of the Delivery Dates, Company may terminate this Agreement.  Neither party
shall have any liability arising from such termination, except that Company
shall purchase all Products made for Company that are in B.Braun’s inventory and
reimburse B.Braun for the cost of all raw materials and components specific to
the Company’s Products purchased on behalf of Company pursuant to an outstanding
purchase order, as of the date that B.Braun received the Company’s written
notice to modify the Specifications.


3.2   In connection with the transactions contemplated hereunder, Company shall
purchase from B.Braun certain tooling and related equipment, as described on
Appendix C (collectively, the “Tooling”), at B.Braun’s cost for such Tooling,
which Tooling is required to manufacture the Product.  During the term of this
Agreement and any extension thereof, the Tooling shall remain in the possession
of B.Braun and shall be used by B.Braun for the manufacturing of the
Product.  While the Tooling is in the possession of B.Braun, B.Braun shall
property maintain and store the Tooling.  Upon termination of this Agreement,
B.Braun will ship the Tooling to Company F.O.B. B.Braun’s plant in Allentown,
Pennsylvania; provided, however, that Company has paid B.Braun in full for (a)
the Tooling, (b) all Products manufactured by B.Braun for Company hereunder, and
(c) all other amounts due and owing to B.Braun hereunder.  If Company determines
that B.Braun has not properly maintained and/or stored the Tooling, B.Braun
shall be responsible for all reconditioning and refurbishing costs.


3.3           B.Braun has furnished certain technical and design assistance,
advice and information with respect to the Products as further described on
Appendix D (“Design Services”).   Each party shall continue to own all patents,
trademarks, copyrights, trade secrets and other intellectual property (i) it
owned prior to the start of the Design Services (“Existing IP”) and/or (ii)
developed outside the provision of the Design Services (“Other IP”).  All
modifications, improvements or inventions directly related to the Product which
are conceived, reduced to practice, or developed jointly by the parties in the
course of the performance of the Design Services shall be owned by Company,
except to the extent such modifications, improvements or inventions constitute
B.Braun Proprietary Information.  “B.Braun Proprietary Information” means
B.Braun’s Existing IP, Other IP and all methods, processes, procedures, knowhow,
trade secrets and intellectual property related to the manufacture of the
Products.


 
2

--------------------------------------------------------------------------------

 
3.4           Company acknowledges that B.Braun will be utilizing certain
critical suppliers of raw materials and components.  In the event that any
supply agreement with a critical supplier is terminated for any reason outside
of B.Braun’s control, or if such critical supplier is unable for any reason
outside of B.Braun’s control to supply B.Braun with the raw materials or
components in the quantities it requires to manufacture the Products for
Company, B.Braun shall provide Company with written notice thereof, and B.Braun
shall utilize reasonable commercial efforts to obtain an alternative supplier
with similar pricing and delivery capabilities from its list of approved
vendors.  If B.Braun is unable to obtain an alternative supplier with similar
pricing, it shall provide Company written notice thereof, including the new
prices for the Products; provided that if such increase in Product prices is
greater than 10% during any Contract Year, Company may terminate this Agreement
without liability to either party.
 
4.           Price and Payment.


4.1    The price of the Products shall be as set forth in Appendix A hereto. The
price for Products shall remain firm for the first two (2) Contract Years of
this Agreement, and thereafter B.Braun shall have the right to increase prices
for the Products on each Contract Year anniversary date in an amount no greater
than the percentage change in the Consumer Price Index for Medical Care
Commodities during the previous Contract Year.  Notwithstanding the foregoing,
it may be necessary to increase prices, from time to time, in the event of any
unusual increase in the cost of transportation, energy, raw materials or
production costs.  B.Braun will give Company at least thirty (30) days’ written
notice prior to the effective date of any such price increases; provided that
if  such increase in Product prices is greater than 10% during any Contract
Year, Company may terminate this Agreement without liability to either party.


4.2     B.Braun shall bear all federal, state and local taxes based upon or
measured by its net income.  Any other tax, however denominated and howsoever
measured, imposed upon the Products or upon its storage, inventory, sale,
transportation, delivery, use or consumption shall be the responsibility of
Company. Company shall provide B.Braun with all appropriate tax exemption
certificates acceptable to the taxing authorities imposing such taxes, if
Company desires not to make such payments.


4.3    B.Braun shall invoice Company concurrently with any shipment of Products
and Company shall make full payment to B.Braun, at the address specified on the
invoice, no later than thirty (30) days from the date of  receipt of the
invoice.  Any amounts not paid within such thirty (30) day period shall accrue
interest at the rate of one and one-half percent (1.5%) per month.  Any disputed
amounts should be reported immediately and remitted with the undisputed amount
by the payment due date.  If B.Braun in good faith agrees with the billing
dispute, B.Braun will credit Company the amount of the agreed-upon billing
dispute.  The Company and B.Braun shall negotiate any disputes in good
faith.  If it becomes reasonably necessary for B.Braun to employ any agents or
attorneys to collect any amounts rightly due to it under this Agreement, the
reasonable fees and costs of collection will be added to any amounts owed by
Company hereunder.


5.           Delivery. All shipments of Products shall be made F.O.B. B.Braun’s
manufacturing facility.  B.Braun shall make commercially reasonable efforts to
meet the Delivery Dates requested by Company in accordance with B.Braun’s order
lead times.  Risk of loss shall pass to Company upon delivery of the Products to
the carrier at B.Braun’s manufacturing facility.  Company shall be responsible
for the cost of all reasonable third-party freight, shipping and handling, and
insurance in connection with all deliveries.  Should B.Braun fail to meet the
Delivery Dates requested by Company in accordance with B.Braun’s order lead
times three (3) times within any consecutive twelve (12) month period, the
Company’s obligation to purchase from B.Braun eighty percent (80%) of its
requirements of the Products pursuant to this Agreement shall be automatically
terminated.


 6.           Acceptance and Warranties.


6.1    Company shall have thirty (30) days from the Receipt Date to inspect the
Product.  If Company determines during its inspection of the Product that the
Product does not meet the requirements of the applicable Specifications, Company
shall notify B.Braun of such nonconforming Product and provide B.Braun with
samples thereof within such thirty (30) day period.  B.Braun shall inspect such
nonconforming Product within thirty (30) days following receipt of such notice
and samples, and within such period provide Company with the results of its
inspection.  If B.Braun determines that the Product is deficient, B.Braun shall,
at its expense at its option, either cure such rejection or replace the rejected
Product with Product that meets the Specifications.  Any Product that is not
inspected or rejected by Company within the thirty (30) day period shall be
deemed to have been accepted by Company.  The Company and B.Braun shall
negotiate any disputes in good faith.

 
3

--------------------------------------------------------------------------------

 
6.2     B.Braun represents and warrants to Company that, at the time of
delivery, the Product delivered by B.Braun to Company under this Agreement is
free from defects in material and workmanship, in accordance with the applicable
Specifications for such Product, as attached hereto as Appendix B.   All
warranties for Product shall continue for a period of six (6) months from the
Receipt Date of such Product to Company.  Company’s sole remedy in the event of
a breach by B.Braun of any of the warranties contained herein shall be at
B.Braun’s option, either the repair or replacement by B.Braun of the defective
Product or the reimbursement to Company of the purchase price Company paid for
such defective Product plus any applicable shipping costs. B.Braun’s warranty,
as provided herein shall be void if any repairs, alterations or other work has
been performed on such Product, or if the alleged defect is a result of abuse,
misuse, improper maintenance, accident or the actions or inactions of any party
other than B.Braun which was not acting under B.Braun’s control.  The warranty
set forth herein is conditioned upon the proper storage, installation, use and
maintenance of the Product.  The warranty furnished hereunder does not extend to
damages to, or resulting in whole or in part from the use of, components,
accessories, parts or supplies that were not manufactured by B.Braun.  In the
event no breach of warranty is discovered by B.Braun upon receipt of any
returned item, the Company and B.Braun shall negotiate the dispute in good
faith.

 
6.3   THE LIMITED WARRANTY SET FORTH IN SECTION 6 HEREOF IS IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY AND
ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.  B.BRAUN HEREBY DISCLAIMS
LIABILITY FOR INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES FOR BREACH OF ANY
EXPRESS OR IMPLIED WARRANTY, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY
AND ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE
PRODUCTS. PARTS AND COMPONENTS DISTRIBUTED, BUT NOT MANUFACTURED, BY B.BRAUN ARE
NOT WARRANTED BY B.BRAUN AND COMPANY MUST INSTEAD RELY ON THE REPRESENTATIONS
AND WARRANTIES, IF ANY, PROVIDED DIRECTLY TO COMPANY OR TO B.BRAUN BY THE
MANUFACTURER OF SUCH PARTS AND COMPONENTS. THE SOLE AND EXCLUSIVE REMEDIES FOR
BREACH OF ANY WARRANTY IS LIMITED TO THE REMEDIES PROVIDED IN THIS SECTION 6.


7.           Quality Agreement.  The parties shall make commercially reasonable
efforts to enter into a quality agreement prior to the Commercial Start Date.


8.           Compliance with Laws.   B.Braun represents, warrants and covenant
to Company that it shall, at all times, comply with all applicable laws, rules
and regulations and standards applicable to manufacturing of the Products, and
Company represents, warrants and covenant to B.Braun that it shall, at all
times, comply with all applicable laws, rules and regulations and standards
applicable to the marketing, distribution and sale of the Products, including,
without limitation the Food, Drug and Cosmetic Act, as amended, and the rules
and regulations promulgated thereunder.


9.           Insurance.   Each party represents and warrants to the other that
it is currently insured and covenant that at all times after the Commercial
Start Date it will maintain a comprehensive general liability insurance policy,
including without limitation, product liability insurance, which (i) is
sufficient to adequately protect against the risks associated with its ongoing
business, including the risks which might possibly arise in connection with the
transactions contemplated by this Agreement, and (ii) provides that it cannot be
terminated or canceled without giving the other party thirty (30) days’prior
written notice.  From time to time upon the request of a party, the other party
shall provide to such party a certificate of insurance evidencing that such
insurance coverage is in full force and effect.


10.      Indemnification.


10.1           B.Braun hereby indemnifies and agrees to defend and hold Company,
its offices, directors, agents and employees and their successors and assigns
(individually and collectively, “Company Parties”) harmless from and against any
and all damages, liabilities, penalties, losses or expenses including, without
limitation, legal fees, arising out of or relating to any claims, actions,
demands or proceedings asserted by a third party ("Claim”) which results from or
arises out of B.Braun’s breach of any warranty, representation or agreement of
B.Braun in this Agreement, including B.Braun’s breach of the warranties in
Section 6.


10.2           Company hereby indemnifies and agrees to defend and hold B.Braun,
its officers, directors, agents and employees and their successors and assigns
(individually and collectively, “B.Braun Parties”) harmless from and against any
and all damages, liabilities, penalties, losses or expenses including without
limitation, legal fees arising out of or relating to any third party Claim
resulting from or arising out of (i) any breach by Company of any warranty,
representation or agreement of Company in this Agreement, (ii) the use,
marketing, labeling, sale, service or distribution of any Company Product, (iii)
a product recall of any Company Product by a governmental entity or agency,
provided B.Braun manufactured such Product in accordance with the Specifications
(iv) any infringement claims regarding the design, Specifications, patent,
trademark, copyright or other proprietary or intellectual property rights of
others caused by the manufacture, use, distribution or sale of Company Products,
provided B.Braun manufactured such Product in accordance with the
Specifications, and (v) the death of, or bodily injury to, any person on account
of the use of any Company Products, provided B.Braun manufactured such Product
in accordance with the Specifications.


10.3   Upon receiving notice of any third party Claim under this Section 10, the
indemnified party shall notify the indemnifying party in writing within five (5)
business days following receipt of the notice; provided, however, that the right
of an indemnified party to be indemnified hereunder in respect of claims made by
a third party shall not be adversely affected by a failure to give such notice,
unless, and then only to the extent that an indemnified party is materially
prejudiced thereby.

 
4

--------------------------------------------------------------------------------

 
10.4           The indemnifying party shall undertake and control the defense
thereof by reputable counsel chosen by it, subject to the approval of the
indemnified party, which consent shall not be unreasonably withheld. The
indemnified party shall be entitled to join any defense of a claim at its sole
cost and expense.  If any claim is asserted and the indemnifying party fails to
contest and defend such claim within a reasonable period of time after the
indemnified party’s notice is given, then the indemnified party may take such
reasonable action in connection therewith as the indemnified party deems
necessary or desirable, including controlling the defense of such claim, subject
to the provisions of subsection 10.5 below, and retaining counsel of its own
choosing with the reasonable costs and expenses of such defense being borne by
the indemnifying party.  The reimbursement for all reasonable costs and expenses
incurred by an indemnified party pursuant to this subsection 10.4 shall be paid
as and when incurred within thirty (30) days after receipt of an invoice
therefor.


10.5      If requested by the indemnifying party, the indemnified party agrees
to cooperate with the indemnifying party and its counsel. The indemnified party
shall not settle or compromise such claim without the prior written consent of
the indemnifying party, which consent shall not be unreasonably withheld.  At
the request of the indemnifying party, the indemnified party shall settle a
claim; provided, however, that (i) such settlement involves only the payment of
monetary damages and no injunctive relief binding on the indemnified party, and
such monetary damages are paid by the indemnifying party, (ii) the indemnified
party does not admit any liability, and (iii) the indemnified party is released
from all further liability with respect to such claim.


10.6           The obligations of this Section 10 shall survive any termination
or expiration of this Agreement after the expiration of all applicable statutes
of limitation that could apply to any actions, claims, proceedings or demands
that could be asserted by a third party.


11.           Term; Termination; Default & Remedies.


11.1   This Agreement shall commence on the date set forth above and shall
continue until the fifth (5th) anniversary of the Commercial Start Date, unless
sooner terminated in accordance with the provisions hereof.  Thereafter, this
Agreement may be extended an additional three years if mutually agreed in
writing by the parties.


11.2      Either party may terminate this Agreement, effective upon delivery of
a termination notice, if the other party (i) files in any court pursuant to any
statute of the United States or of any individual state, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or at the
appointment of a receiver or trustee of the party of its assets, (ii) is served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed within sixty (60) days after filing
thereof, (iii) is a party to any dissolution or liquidation, (iv) makes an
assignment for the benefit of creditors, or (v) discontinues its operations for
any reason whatsoever.
 
11.3     In addition to all other rights granted to the parties hereunder,
either party may terminate this Agreement effective thirty (30) days after
giving notice of intent to terminate, if the other party fails or neglects to
perform any material covenant or provision of this Agreement, and such default
is not materially cured within thirty (30) days after receiving written notice
with respect to such default.  In addition to, and notwithstanding the
foregoing, if Company fails to make any payment when due as provided in this
Agreement and fails to make said payment within thirty (30) days after receiving
written notice from B. Braun that said payment was not paid when due, or if
Company becomes insolvent or bankrupt, B.Braun, at its option and without
prejudice to its other rights and remedies herein or at law or equity, may
withhold further shipment of Product until all overdue balances are made
current, and may require payment for future orders prior to delivery thereof;
provided, however, if Company fails to pay an amount that Company disputes,
B.Braun shall evaluate such dispute in accordance with B.Braun policy prior to
making a decision to withhold shipment or require payment for future orders as a
result of Company’s failure to pay the disputed amount.


11.4           If the Commercial Start Date has not occurred by September 1,
2011, either party may terminate this Agreement upon written notice to the other
party.


11.5             If Company has a change of Control after the third (3rd)
anniversary of the Commercial Start Date, either party may thereafter terminate
this Agreement on 180 days prior written notice to the other party.


11.6   Termination of this Agreement shall not relieve either party from its
duty to discharge all obligations accruing prior to such termination, including
parties’ obligations pursuant to any purchase order outstanding on the date of
such termination and for payment for any safety stock, raw materials or
components specific to the Company’s Products purchased pursuant to an
outstanding purchase order or work-in-process commenced at the request of
Company pursuant to an outstanding purchase order. Notwithstanding Sections 11.2
and 11.3 hereof, upon any breach, default or failure to perform by one party
hereunder, the other party may continue to operate under this Agreement while
pursuing any remedy it may have at law or equity, so long as such non-breaching
party continues to meet all of its obligations under this Agreement, but only to
the extent that the breach, default or failure to perform does not adversely and
materially affect any such obligation of the non-breaching party.

 
5

--------------------------------------------------------------------------------

 
11.7   Upon termination of this Agreement for any reason whatsoever, (i) Company
shall return to B.Braun all confidential information and documents relating to
or containing confidential information, together with all copies made thereof
and extracts made therefrom, and (ii) B.Braun shall return to Company all
confidential information and documents relating to or containing confidential
information, together with all copies made thereof and extracts made therefrom;
provided that the parties shall be entitled to retain one copy of the
Confidential Information in their legal department files for the purpose of
insuring compliance with their obligations under Sections 7 and 8 and complying
with any applicable governmental rules and regulations.


12.           Limitation of Liability.  The total liability of B.Braun arising
from the warranty provided to the Company in Section 6 of this Agreement is
limited to the price paid for the Products out of which such claim arose. In no
event, regardless of any claim or action, whether brought in contract, tort
(including without limitation, negligence), warranty or otherwise, shall B.Braun
be liable for any indirect, special, punitive, incidental or consequential
damages  from any cause whatsoever, regardless if any remedy herein fails,
including, without limitation, damages for loss of profits or opportunity and
cost of substitute products or services.


13.           Force Majeure.


13.1   If B.Braun becomes unable to perform any of its obligations hereunder, in
whole or in part, by reason of an event of Force Majeure (as defined below),
such failure of performance shall be excused during the continuance of and to
the extent of such Force Majeure event; provided that if as a consequence of any
such Force Majeure the total demands for the Products cannot be supplied by
B.Braun, B.Braun will allocate its available supply to its customers on such
basis as B.Braun may deem fair and practicable, without liability for any
failure to perform this Agreement.  B.Braun will promptly notify Company of any
occurrence of an event of Force Majeure and of the termination thereof.   Upon
notice of an event of Force Majeure, Company may at its sole discretion, elect
to obtain the Product from another source for such period of time as the delay
continues, provided that the delay did not result from the failure of Company to
perform in accordance with the terms of this Agreement.  Company shall terminate
the alternative source within thirty (30) days following written notice from
B.Braun that the event causing such delay no longer exists and B.Braun can
resume supplying the Product.


13.2   Force Majeure shall mean any cause beyond B.Braun’s or its applicable
supplier’s or subcontractor’s reasonable control, such as acts of God, acts of
government, regulatory agencies or judicial bodies, acts of Company, civil or
military authorities or other third parties, fires, strikes, floods, wars, riots
and other causes of a similar nature.


14.           Miscellaneous Terms and  Conditions.


14.1   Confidentiality. Each party agrees to hold in confidence and refrain from
using, distributing, disseminating or disclosing to others any information of
the other party that is designated by the discloser as “confidential” or from
making or causing to be made, or selling or distributing, any product embodying
confidential information, other than pursuant to this Agreement. The
restrictions set forth in the preceding sentence shall not apply to information
that a receiving party proves: (a)  was, at the time of disclosure hereunder, in
the public domain through no fault of the recipient; (b)  was in the possession
of recipient prior to disclosure hereunder, as evidenced by recipient's written
or tangible evidence; (c)  was disclosed to recipient by a third party that has
an independent right to disclose the information; (d)  was independently
developed by recipient as evidenced by competent proof; or (e) was required to
be disclosed by judicial order, statute or governmental regulation,  provided
that the disclosing party is given reasonable prior written notice of any such
required disclosure and only to the extent required by such judicial order,
statute or governmental regulation.  This Section shall survive termination of
this Agreement and any extension thereof, for a period of three (3) years.


14.2      Independent Contractors.  The parties hereto shall be deemed to have
the status of independent contractors, and shall have the relationship of buyer
and seller.  Nothing in this Agreement shall be deemed to place the parties in
the relationship of partners, licensor-licensee, principal-agent or joint
venturers.  Neither party shall be deemed to be an agent or representative of
the other party, and neither party shall have any right or authority to create
or assume any obligation or to bind the other party in any manner whatsoever.


14.3    Assignment.  Neither party shall assign this Agreement or their rights
hereunder without the prior written  consent of the other party; provided that
this Section shall not apply to an assignment by either party  to an affiliated
company.  This Agreement shall inure to the benefit of, and be binding upon, the
permitted assigns of the parties hereto, and their respective successors,
including any purchaser of their respective businesses through merger, sale of
stock, assets, business line, or otherwise.


14.4      Notices.  Any notice or request required or permitted to be given
under or in connection with this Agreement shall be in writing and shall be
deemed given only if delivered personally, sent by fax, by registered or
certified mail, return receipt requested, or by overnight delivery service to
the applicable address set forth above or such other address as a party may have
specified in a notice duly given to the other party as provided herein.

 
6

--------------------------------------------------------------------------------

 
14.5    Entire Agreement; Amendment; Waiver; Etc.  This Agreement, including the
Appendixes attached hereto (and any future addenda referencing this Agreement)
contains the entire agreement and understanding between the parties with respect
to the subject matter hereof and supersedes all prior proposals and agreements
between the parties, whether oral or written, and there are no other promises or
representations relating to the subject matter hereof that is not incorporated
herein except that the parties specifically acknowledge that, simultaneously
with the execution of this Agreement, they are also entering into an Agreement
of Pricing and Specifications.  No addition to, amendment of or waiver or
modification of any provision of this Agreement shall be binding unless in
writing and signed by a duly authorized representative of each  party.  Without
limiting the generality of the foregoing, no modification or amendment shall be
effected by or result from the receipt, acceptance, signing or acknowledgment of
any party’s purchase orders, order acknowledgments, invoices, shipping documents
or other business forms containing terms or conditions in addition to or
different from the terms and conditions set forth in this Agreement.   Such
documentation is permitted only as a convenience to the parties, and all such
purchase orders and other documentation shall be governed and superceded by the
terms and conditions of this Agreement. Any failure by either party to enforce
any of their respective rights herein shall not be deemed a waiver of such
rights, and it may, from time to time, and at its option, enforce any of its
rights hereunder, notwithstanding any course of dealing or
performance.  Notwithstanding the termination of this Agreement, the provisions
of Sections 2.3, 3.1, 3.2, 3.3, 6, 9, 10, 11.5, 11.6, 12, and 14 of this
Agreement shall survive the termination of this Agreement in accordance with
their terms.


14.6   Binding Obligation.  Each party represents and warrants that (i)  it has
the right to enter into this Agreement and to perform all of its obligations
hereunder, and (ii)  this Agreement, when executed and delivered, will be a
legal, valid, and binding obligation of such party, enforceable against such
party in accordance with its terms.


14.7   Severability.  The provisions of this Agreement shall be severable from
each other and from the rest of this Agreement, and in the event that any
portion of this Agreement shall be held invalid, void, unenforceable, or
ineffective by a court of competent jurisdiction, the remaining portions thereof
shall remain in full force and effect.  If any of the terms or provisions of
this Agreement are in conflict with any applicable statute or rule of law, then
such terms or provisions shall be deemed inoperative to the extent that they may
conflict therewith, and shall be deemed to be modified to conform with such
statute or rule of law.


14.8   Governing Law and Dispute Resolution.  This Agreement shall be governed
and interpreted in accordance with the laws, but not the laws of conflict of
laws, of the Commonwealth of Pennsylvania.  Any dispute, controversy or claim
(“Claim”) arising from or related to this Agreement, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”).  The place of arbitration shall be
Philadelphia, Pennsylvania.


14.9           Heading.  The Headings in this Agreement are included for ease of
reference only and shall have no legal effect.


14.10     Signatures.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be one and the same Agreement.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date set forth above.
 
DELCATH SYSTEMS, INC.


By:           /s/ David A.
McDonald                                                                
Name:      David A. McDonald
Title:        Chief Finanical Officer
 
B. BRAUN MEDICAL INC.
 
By:           /s/ Richard L.
DeWalt                                                                
Name:      Richard L. DeWalt
Title:        Senior Inventory Manager
 
 
B. BRAUN MEDICAL INC.
By:           /s/ William MacKnight
Name:      William MacKnight
Title:        Assistant Secretary
 
 
 
 
7

--------------------------------------------------------------------------------

 


        APPENDIX A


      PRODUCT LIST AND PRICES






Delcath P/N
B.Braun
P/N
Description
Minimum Order per delivery date
Initial Price Estimate**
   
Double balloon catheter
250
To be set forth in a separate Agreement of Pricing and Specifications
   
Double balloon catheter accessory pack
250
To be set forth in a separate Agreement of Pricing and Specifications




 
8

--------------------------------------------------------------------------------

 

APPENDIX B




PRODUCT SPECIFICATIONS




To be set forth in a separate Agreement of Pricing and Specifications.







 
9

--------------------------------------------------------------------------------

 

APPENDIX C




TOOLING


The parties are currently developing tooling specifications, which shall be
attached upon completion.

 
10

--------------------------------------------------------------------------------

 

APPENDIX D




DESIGN SERVICES


The parties are currently developing design services specifications, which shall
be attached upon completion.

 
11

--------------------------------------------------------------------------------

 
